Citation Nr: 1544196	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-47 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for depressive disorder prior to January 28, 2011, in excess of 50 percent for posttraumatic stress disorder (PTSD) (previously diagnosed as depressive disorder) prior to December 29, 2014, and in excess of 70 percent for PTSD after December 29, 2014.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to October 1992.  He served in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2010 rating decision established service connection for depressive disorder, not otherwise specified, and assigned a 10 percent rating effective from November 19, 2009.  An October 2010 rating decision reopened a previously denied claim and granted service connection for PTSD.  PTSD evaluated in combination with the previously service-connected depressive disorder disability.  The assigned 10 percent rating was continued.  A February 2011 determination granted an increased 50 percent rating for PTSD effective from January 28, 2011.  

In November 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, among other things, remanded the issues of entitlement to ratings in excess of 10 percent for depressive disorder and in excess of 50 percent for PTSD and entitlement to a TDIU for additional development in August 2014.

A subsequent January 2015 rating decision granted an increased 70 percent rating for PTSD effective from December 29, 2014.  The increased rating issue as to this matter has been revised to address the matter remaining for appellant review.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this is more appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  The Veteran's service-connected depressive disorder prior to January 28, 2011, was manifested by no worse than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.

2.  The Veteran's service-connected PTSD for the January 28, 2011, to December 29, 2014, is manifested by no worse than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected PTSD after December 29, 2014, is manifested by no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for depressive disorder prior to January 28, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for a rating in excess of 50 percent for PTSD prior to December 29, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent for PTSD after December 29, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in November 2009, December 2009, February 2010, and March 2010.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested upon Remand in August 2014 has been substantially completed.  

At the November 2012 hearing, the Veterans Law Judge discussed with the Veteran the issues then on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

I) Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

VA regulations provides ratings for major depressive disorder (Diagnostic Code 9434) and PTSD (Diagnostic Code 9411) under the general rating formula for mental disorders.  A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication. 

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

On November 19, 2009, the Veteran requested entitlement to service connection for a mental health condition, including depression, as a result service or secondary to a service-connected disability.  A January 2010 rating decision established service connection for depressive disorder, not otherwise specified, and assigned a 10 percent rating effective from November 19, 2009.  An October 2010 rating decision reopened a previously denied claim and granted service connection for PTSD.  PTSD evaluated in combination with the previously service-connected depressive disorder disability.   

On VA examination in December 2009 the Veteran reported that he felt agitated during the daytime and was very moody at times.  He stated he had been verbally abusive to his spouse and children and had difficulty controlling his anger.  The examiner noted that he was clean, neatly groomed, and appropriately dressed.  Psychomotor and speech were unremarkable.  His attitude to the examiner was cooperative, friendly, relaxed, and attentive.  It was noted he reported feeling depressed, anxious, and always defensive and on guard.  He was oriented to person, time, and place.  His thought process and content were unremarkable.  He denied any delusions or hallucinations and understood the outcome of behavior.  He reported only getting two or three hours of sleep per night.  There was no evidence of inappropriate or obsessive/ritualistic behavior.  He reported panic attacks with anxiety attacks when he is driving or when riding with someone else and a car is close.  There were no homicidal or suicidal thoughts and no episodes of violence.  The extent of his impulse control was fair.  He was able to maintain minimal personal hygiene and had no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  He reported his usual occupation was government property specialist, but that he had been unemployed since early December 2009 and had stopped working due to his skin disorder.  The diagnoses included depressive disorder, not otherwise specified, and alcohol abuse, by history.  A GAF score of 58 was provided.  The examiner found there was an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  

In correspondence dated in January 2010 the Veteran asserted that he had combat fatigue as a result of his experiences in the Persian Gulf War.  He stated his unit had been attacked by Iraqi forces and that he had witnessed battlefield casualties.  He stated he had been treated for PTSD and had been provided medication for the disorder.  

In his February 2010 notice of disagreement the Veteran asserted, in essence, that his December 2009 VA examination was inadequate and did not address his reported symptoms of PTSD.  He stated that he experienced memory loss, flashbacks, headaches, nightmares, anger issues, trust issues, easy startle, sleeplessness, panic attacks, anxiety, and phobias.  

On VA examination in July 2010 the Veteran reported that he was experiencing flashbacks and memories and was taking medication for anxiety.  He stated he was not employed, but was going to college full time.  He denied any history of suicide attempts or violence.  The examiner noted that he was clean, neatly groomed, and appropriately dressed.  Psychomotor and speech were unremarkable.  His attitude to the examiner was cooperative, friendly, relaxed, and attentive.  His affect was blunted and flat.  It was noted he reported feeling anxious and frustrated most of the time.  He was oriented to person, time, and place.  His thought process and content were unremarkable.  He denied any delusions or hallucinations and understood the outcome of behavior.  The examiner noted the Veteran's report of sleep problems, but that he did not appear to have a sleep impairment meeting the criteria for a mental disorder diagnosis.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  There were no homicidal or suicidal thoughts and no episodes of violence.  The extent of his impulse control was good.  He was able to maintain minimal personal hygiene and had no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  

The examiner provided a diagnosis of PTSD and found the previous diagnosis of depressive disorder was considered to be part of PTSD.  A GAF score of 65 was provided.  The examiner found there was an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  

VA treatment records dated January 28, 2011, noted the Veteran complained of irritability and poor memory.  The examiner noted his grooming and hygiene were good and his motor behavior was normal.  His mood was angry and his affect was appropriate and variable.  His speech was relevant and spontaneous.  His thought processes were logical and goal-directed.  His thought content was relevant.  There was no evidence of suicidality or homicidality.  The diagnoses included PTSD, major depressive disorder, cognitive disorder, and rule out cyclothymic disorder.  A GAF score of 50 was provided.

VA examination in February 2011 provided a diagnosis of PTSD and a GAF score of 53.  It was noted the Veteran had no history of suicide attempts or violence.  The examiner noted he was clean and casually dressed.  Psychomotor activity was affectively numb.  His speech was loud and slow.  His attitude toward the examiner was cooperative, unemotional, and restricted.  His mood was anxious.  He was intact to person, time, and place.  His thought process revealed a paucity of ideas.  His thought content was unremarkable.  There was no evidence of delusions or hallucinations.  He understood the outcome of behavior.  The examiner stated he did not have a sleep impairment.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good.  He was able to maintain minimum personal hygiene.  Problems with activities of daily life were moderate to household chores, shopping, sports, exercise, and other recreational activities.  Remote, recent, and immediate memory were normal.  

The Veteran reported that he was unemployed and had last worked overseas in Iraq and Afghanistan as a civilian contractor.  It was noted he attended college and had been studying logistical management since March 2010 as a part time student.  He reported the rigors of school caused quite a bit of stress, but that he maintained good attendance and participation.  The examiner stated that it appeared that if he were on a full time basis there would be even more prominent impairments in his school functioning.  There was reduced reliability and productivity due to PTSD symptoms and the disorder resulted in moderately severe impairments in productivity.

VA treatment records dated in March 2011 note the Veteran complaint of frequent depression.  He denied active suicidal ideations or plans, but stated that he had made statements to his spouse that she would likely be better off if he were dead.  The examiner noted he endorsed experiencing some significant stress, particularly regarding his relationships with his children.  He reported he was currently in his third year of college studying logistic management.  He stated he had problems with his memory and that he frequently misplaced and lost things and forgot things easily.  He reported significant difficulties with attention and concentration.  The examiner found he was alert and mostly oriented during the evaluation, although he was one day off on the date.  He maintained his attention throughout the session and demonstrated good effort.  His mood was reportedly depressed, but affect was appropriate to content.  His speech was soft and notable for a possible slight impediment.  His thoughts were logical and goal-directed.  He denied any current suicidal or homicidal ideations, and denied ever experiencing any hallucinations or other symptoms of psychosis.  His grooming and hygiene were appropriate.  

The diagnoses included cognitive disorder, PTSD, and rule out major depressive disorder.  A GAF score of 60 was provided.  The examiner found that based on the current assessment, the Veteran demonstrated impaired cognitive functioning in several of the areas tested as compared to individuals of the same age, gender, level of education, and race.  Areas of significant weakness included delayed memory and visuospatial/constructional abilities, and it was noted that the majority of his scores were below what would be expected for a college student.  His testing revealed significant cognitive deficits that would be likely to affect daily functioning.  The pattern of his cognitive deficits was suggestive of cognitive disorder, but the examiner stated that, given his reports of significant symptoms of PTSD and depression, it was likely that these difficulties were at least contributing to his cognitive deficits.  Retesting was recommended if the Veteran continued to experience a decline in functioning.  

A March 2011 VA TDIU opinion found that since his last examination the Veteran had not been seen for mental health treatment and noted that he lived within what appeared to be a fairly short drive of a VA facility where he could receive such treatment.  The examiner found that his PTSD was not such that he was totally unemployable in and of itself.  There would be effects that would be moderate to moderate severe in reliability or productivity, but would not prevent sedentary employment.  It was noted he had good school attendance and that his grades had been adequate.  The examiner found the Veteran tended to magnify the negative and minimize the positive, and that he would benefit from vocational rehabilitation to assist him in finding a sense of purpose and meaning in life.  There was reduced reliability and productivity due to PTSD symptoms.

VA hospital records show the Veteran was admitted to a PTSD program in May 2011 with complaints including problems with anger and bad dreams, being very irritable, and being depressed most of the time.  Records show he received an irregular hospital discharge involving an incident associated with his having been denied use of his hookah pipe.  The discharge diagnoses included adjustment disorder with disturbance of emotions and conduct, chronic PTSD, depressive disorder, and history of alcohol dependence.  A GAF score of 35 was provided.

VA examination in July 2012 included diagnoses of PTSD and alcohol dependence.  A GAF score of 65 for PTSD was provided.  The symptoms of PTSD included depressed mood, anxiety, and chronic sleep impairment.  The examiner found there as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted the Veteran reported he was a full-time student, making A's and B's, and that he needed about five classes for a bachelor's degree.  He stated he had been employed as a VA purchasing agent, but was forced to resign the previous June because of a confrontation at work. 

In a November 2012 statement the Veteran reported that he had served over seven years as a Department of Defense contractor in Kuwait, Iraq, and Afghanistan.  He stated he had been dealing with nightmares, flashbacks, depression, memory loss, and inability to manage anger.  He reported he had been unemployed since December 2009 and had been unable to find employment.  He provided a summary of a PTSD log noting nightmares, waking up from sleep with an inability to go back to sleep, flashbacks, panic attacks, feelings like someone was trying to kill or hurt him, racing heart, inability to control his emotions and anger, arguing with his spouse and children, feelings of depression, emptiness, and hopelessness, avoidance of people, feelings of tiredness throughout the day, and lost memories.  

At his Board hearing in November 2012 the Veteran asserted that his PTSD had worsened.  He reported having family problems, difficulty controlling his anger, and depression.  He stated he had resigned from his VA employment as a purchasing agent in June 2012 due to an incident with a supervisor.  He reported he only needed three classes to complete his education, but that he had dropped classes and was trying to get back in school and into a vocational rehabilitation program.  His spouse described difficulties he had experienced in their family relationship and with his school and employment.

VA treatment records dated in December 2012 noted the Veteran had moved to Michigan without his family and that he planned to be there for the next 18 months as a government contractor.  The examiner noted he was alert and oriented.  He was appropriately dressed and groomed.  His speech was clear and fluent.  His mood was euthymic and his affect was appropriate with full range.  There was no indication of psychosis or mania.  The Veteran denied any suicidal or homicidal thoughts.

VA treatment records dated in March 2013 noted the Veteran stated that he was unemployed.  No additional comments as to his employment were provided.  

VA examination in November 2014 included diagnoses of PTSD and moderate alcohol use disorder and found the Veteran had an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  A GAF score of 57 was provided.  It was noted that the provided diagnoses were not independent of each other and were part of the same syndrome.  The Veteran stated he was currently working almost full-time monitoring petroleum and water systems and that in August 2012 he had earned a bachelor's degree in business administration and supply chain management.  He reported he had anniversary reactions in October and November with memories of his deployment.  He stated he felt depressed and had lost interest in many things, that he avoided people and had no friends or support in Michigan, that he was hypervigilant and needed to keep his back to wall in public places, and that had an exaggerated startle response.  It was noted he had sleep apnea and insomnia that resulted in fatigue and that he drank alcohol every Friday and Saturday to cope with his symptoms.  The examiner identified symptoms associated with PTSD including depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, such as unprovoked irritability with periods of violence.

Based upon the evidence of record, the Board finds the Veteran's service-connected depressive disorder prior to January 28, 2011, was manifested by no worse than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  A December 2009 VA examination report noted the Veteran complained that he was depressed and anxious, that he only got two or three hours of sleep per night, and that he had panic attacks with anxiety attacks when he is driving or when riding with someone else and a car is close.  The examiner, however, provided a GAF score of 58 and specifically found there was an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  In July 2010, the examiner found the Veteran reported sleep problems, but that he did not appear to have a sleep impairment meeting the criteria for a mental disorder diagnosis.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  A GAF score of 65 was provided, and the examiner found there was an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  

The opinions of the December 2009 and July 2010 VA examiners are found to be persuasive as to the degree of impairment resulting from the Veteran's service-connected depressive disorder and PTSD prior to January 28, 2011.  These opinions are shown to have adequately considered the Veteran's credible reports of symptoms, including his reports of memory loss, panic attacks, sleep impairment, and suspiciousness and difficulty with occupational and social functioning.  

The Board duly recognizes that the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a rating greater than 10 percent for the period prior to January 28, 2011.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had no worse than occupational and social impairment due to mild or transient symptoms.

Consideration has also been given to the Veteran's competent report of symptoms of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465 (1994).  In his February 2010 notice of disagreement he stated he experienced memory loss, flashbacks, headaches, nightmares, anger issues, trust issues, easy startle, sleeplessness, panic attacks, anxiety, and phobias as a result of active service.  The Board finds he is not, however, competent to identify a specific level of disability nor to assess the severity of a specific symptom presentation.  Such evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him with adequate consideration of the pertinent and credible evidence of record.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, a schedular rating in excess of 10 percent for his service-connected depressive disorder and PTSD prior to January 28, 2011, is not warranted.


As for the period between January 28, 2011, to December 29, 2014, the Veteran's psychiatric disorder is manifested by no worse than occupational and social impairment with reduced reliability and productivity.  The findings of the February 2011, March 2011, July 2012, and December 2012 VA examiners are found to be persuasive as to the nature and extent of the Veteran's service-connected disability.  The provided GAF scores of 53, 60, and 65 in February 2011, March 2011, and July 2012 are indicative of no more than moderate symptoms.  

The January 2011 GAF score of 50 and the May 2011 VA hospital report of a GAF score of 35 are indicative of more serious functional impairment.  However, those assessments are not shown to have been based upon consideration of the complete record.  Nor do the findings reported in these January 2011 and May 2011 reports demonstrate an increased occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There was no indication, for example, of symptoms such as suicidal ideation; obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  

As noted above, a 70 percent rating requires not only the presence of certain symptoms, but also evidence that those symptoms have caused occupational and social impairment in most of the referenced areas.  See Vazquez-Claudio, 713 F.3d 112.  The February 2011 VA examiner specifically found that there was reduced reliability and productivity due to PTSD symptoms and that the disorder resulted in moderately severe impairments in productivity.  The March 2011 VA TDIU examiner found that the effects of PTSD would be moderate to moderately severe in reliability or productivity, and found the Veteran tended to magnify the negative and minimize the positive aspects of his functioning.  Although the May 2011 VA PTSD hospital admission records noted complaints including problems with anger and bad dreams, being very irritable, and being depressed most of the time, in light of the overall evidence of record the discharge diagnosis of adjustment disorder with disturbance of emotions and conduct is found to be more indicative of an acute or situational manifestation rather than an actual increase in the service-connected disability over an identifiable period of time.  It is also significant that a more comprehensive VA examination in July 2012 found the Veteran's service-connected disability demonstrated an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted the Veteran reported he was a full-time student, making A's and B's, and that he only needed about five classes to complete the requirement for his college degree.  A subsequent December 2012 report noted he had moved to Michigan for work and that was expected to continue for the next 18 months.  A schedular rating in excess of 50 percent for the service-connected disability for the period from January 28, 2011, to December 29, 2014, is not warranted.

The Board also finds that the statements of the Veteran and his spouse, to the extent they indicate symptoms of a greater functioning impairment during this period, are not credible due to inconsistency with the other evidence of record and self-interest.  The evidence clearly shows that during this period he was able to function in school and apparently in a VA vocational rehabilitation program, to obtain substantial employment, and to maintain employment or successive employment as a government contractor consistent with his education and experience.  It is noted, however, that the Veteran has provided inconsistent statements as to his academic success, his graduation date, his vocational rehabilitation program participation, and his employment history.  The Board finds that the overall evidence of record is persuasive that he was very successful academically and that relatively soon after and since his graduation in 2012 he obtained employment as a government contractor.

The Veteran's service-connected PTSD after December 29, 2014, is manifested by no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The November 2014 VA examiner identified symptoms associated with PTSD including depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner, however, found that the Veteran's disability, PTSD and moderate alcohol use disorder, was not a total occupational and social impairment.  In fact, the degree of occupational and social impairment identified and the provided GAF score of 57 indicate no more than a mild to moderate impairment.  Significantly, it was also noted that the Veteran stated he was currently working almost full-time monitoring petroleum and water systems and that he had earned a bachelor's degree in business administration and supply chain management.  Such belies a finding of total occupational impairment.  Therefore, a schedular rating in excess of 70 percent for the service-connected disability for the period after December 29, 2014, is not warranted.

II) Extra-schedular and TDIU Consideration

VA records show service connection is established for PTSD (10 percent from November 19, 2009, 50 percent from January 28, 2011, 70 percent from December 29, 2014), eczema/dermatitis (60 percent from September 10, 2007), post fracture right ankle with residual degenerative arthritis (10 percent from February 20, 2003).  Combined service-connected disability rating were 60 percent from September 10, 2007, 70 percent from November 19, 2009, 80 percent from January 28, 2011, and 90 percent from December 29, 2014.

Consideration has also been given to whether the schedular evaluations addressed in this appeal are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the credible evidence as to the manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned.  The evidence clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  The criteria for the rating assigned herein reasonably describes the Veteran's disability level and symptomatology.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The persuasive evidence of record demonstrates that during the course of this appeal the Veteran has been, except for apparently relatively insignificant periods of time, either a full-time student, participating in a VA vocational rehabilitation program, or gainfully employed as a VA purchasing agent or a government contractor consistent with his education and experience.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disabilities have resulted in any recent hospitalizations.  The only demonstrated period of hospitalization for PTSD involved an admission for approximately nine days.  The Board finds, therefore, that the service-connected disabilities at issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disability manifestations that have not been attributed to a specific service-connected condition.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

A total rating for compensation may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The Veteran contends that he has been unable to work as a result of his service-connected disabilities.  In statements and testimony provided in support of his TDIU claim he has asserted that he was unable to work outside or in an indoor environment that was not controlled as a result of his service-connected skin and right ankle disabilities.  He reports having increased skin problems when his skin was exposed to sunlight or certain chemicals.  He has also asserted that he experienced difficulty completing the requirements for his college degree and obtaining employment due to his service-connected psychiatric disability.  In a July 2003 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, provided in support of an earlier claim he reported that he had been too disabled to work since April 2003 due to his service-connected right ankle and skin disabilities.  He stated he was unable to bend, stoop, squat, reach, or work at a fast pace of eight hours or more on his feet due to these disabilities.  

The pertinent evidence of record includes a VA general medical examination report dated in August 2003 that revealed only some whitened areas in the skin fold behind the left ear, some slightly darkened, very small lesions scattered in a very haphazard pattern over the mid to lower back, and a lesion behind the left knee.  None of which were disfiguring or publicly visible.  There was very limited right ankle range of motion because of a recent injury.  The examiner provided diagnoses of posttraumatic changes in the right ankle with episodes of musculoligamentous strain and undiagnosed eczematous dermatitis involving the back and areas behind the left ear.  It was further noted that the skin disability would not prohibit employment, but that the Veteran reported his skin rash recurred with strenuous activity and excessive sweating.  The disorder would not interfere with sedentary or nonstrenuous work.  Active employment at that time, however, was found to be difficult due to a recent re-injury to the right ankle and a right knee injury, but would not be an issue for sedentary employment where he was not on his right leg.  

VA joints examination in February 2004 included a diagnosis of chronic right ankle strain with healed avulsion fracture.  The examiner noted the Veteran was observed walking briskly in the hallway without assistive devices.  He was able to walk on heels and toes, fully squat, and mount the examination table without difficulty.  It was noted he had limitation in prolonged standing, walking, running, jogging, and climbing stairs due to chronic right ankle pain, but there was no evidence of further limitation due to further loss of motion, incoordination, weakness, or flare-up.  He had not lost any time from his warehouse work because of his right ankle disorder.  A VA skin disorder examination in February 2004 included a diagnosis of eczematous dermatitis or contact dermatitis.  The total body surface involved was found to be less than five percent.

In his February 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he had been too disabled to work since December 2009 due to his service-connected skin disability.  He noted he had been employed in government property work in Kuwait from December 2008 to December 2009 and had worked 48 hours per week with highest gross earnings per month of $4,000.  He stated he had time lost from illness during that period of 28 days.  He reported employment as a warehouse lead in the United Arab Emirates (U.A.E.) from November 2007 to November 2008, working 40 hours per week with highest gross earnings per month of $4,500.  He stated he had time lost from illness during that period of 35 days.  He stated he had resigned from his last two jobs due to his service-connected eczema/dermatitis, and that the disorder hindered his working outside or in an area that was not a controlled climate.  He noted he had completed high school.  

A February 2010 VA report of contact noted the Veteran stated that his last two employers had gone out of business and were unable to provide any employment information.  In a subsequent February 2010 statement he reiterated his claims that his skin disability hindered his ability to obtain gainful and substantial employment.

A February 2011 VA joints examination included a diagnosis of post right ankle fracture with residual of degenerative arthritis.  It was noted the Veteran reported he was no employed and that the effects of the right ankle disorder on his usual daily activities were mild to recreation, moderate to exercise, and prevented sports.  

VA treatment records dated in December 2012 noted the Veteran denied rash.  The treatment plan included continued topical ointments.  A March 2013 noted the Veteran stated that he was unemployed.  No additional comments as to the matter were provided.  A physical examination revealed his skin was warm, dry, and grossly intact with hypopigmented areas to the lower back.  There was no joint edema or deformity to the extremities.  

VA examination in November 2014 noted the Veteran stated he was currently working almost full-time monitoring petroleum and water systems and that in August 2012 he had earned a bachelor's degree in business administration and supply chain management.  The examiner provided diagnoses of PTSD and moderate alcohol use disorder and found the Veteran had an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

Based upon the evidence of record, the Board finds that during the course of this appeal the Veteran met the schedular rating for a total rating under the provision of 38 C.F.R. § 4.16(a) but that he is not shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The statements of the Veteran and his spouse as to unemployability are found to be not credible due to inconsistency with the other evidence of record and self-interest.  The evidence demonstrates that the Veteran was gainfully employed as a government contractor in Iraq, Afghanistan, Kuwait, and the U.A.E. prior to December 2009, that during the period approximately from March 2010 to August 2012 he was a student completing the requirements for a bachelor's degree in business administration and supply chain management, a VA vocational rehabilitation program participant, and also a VA employee as a purchasing agent, and that since December 2012 he has had employment as a government contractor.  

The persuasive evidence in this case does not demonstrate that the Veteran has, for any identifiable period of time during this appeal, been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  His claims as to employment limitations due to his service-connected skin and right ankle disabilities are not supported by the medical evidence of record nor any other credible report.  As noted above, the Board finds the evidence demonstrates his service-connected psychiatric disabilities has not been a total occupational impairment.  The assigned schedular disability ratings in this case are clearly indicative of an employment impairment.  In light of the Veteran's demonstrated academic success and ability to obtain and maintain employment or successive employment as a government contractor consistent with his education and experience, the appeal for entitlement to a TDIU is denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to an initial rating in excess of 10 percent for depressive disorder prior to January 28, 2011, in excess of 50 percent for PTSD prior to December 29, 2014, and in excess of 70 percent for PTSD after December 29, 2014, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


